DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Zingle et al(5497942) taken together with Munteanu(4917301).
Zingle et al teaches a device for diffusion of volatile substances 
comprising a container(receptacle 10) for containing volatile substances(column 4 lines 5-10) , the container having an aperture defining a sealing area, and a multilayer structure(composite material 14) placed on the aperture, the multilayer structure comprising a microporous membrane(permeable membrane 18) positioned and configured such that the volatile substances contained in the container are diffused through the microporous membrane, and a sealing portion(backing layer 16; column 5 lines 44-56) in contact with the sealing area, wherein the material of the sealing portion is in the pores of the microporous membrane in a pattern corresponding to the sealing area to seal the pores(noting column 5 lines 62-67 and column 6 lines 1-3, wherein the a small portion of the outer surface of the backing 16(sealing structure) is melted and forced into the porous matrix of the membrane).  Zingle et al is silent as to a barrier layer.  Munteanu teaches a device for diffusion of volatile substances including in figure 4 a container (21) for holding a volatile substance, a permeable membrane(33) positioned over a container opening, and an impervious foil material(34; column 4 lines 52-60) placed over the membrane.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a barrier layer such as the impervious foil over the membrane of Zingle et al so that the volatile substance does not diffuse before an initial use. Examiner also notes the limitations “that is removed before a first use” in line 10 is analyzed as an intended use for the barrier layer and not given patentable weight.  
	Zingle et al taken together with Munteanu further teaches wherein the sealing portion is made from a polymeric material(thermoplastic polymer; column 5 lines 49-56 of Zingle et al).   Zingle et al taken together with Munteanu further teaches wherein the sealing portion is made from thermoset resin or thermoplastic.  Zingle et al taken together with Munteanu further teaches wherein the sealing area is a perimetric flange in the perimeter of the aperture of the container.  Zingle et al taken together with Munteanu further teaches wherein the barrier layer is made from metal or plastic(noting foil in column 4 line 53 of Munteanu).  
	Zingle et al taken together with Munteanu teaches all of the limitations of claim 9 but is silent as to wherein the sealing portion is welded to the sealing surface.  Zingle et al teaches using the backing material as a layer to facilitate sealing to thermoplastic containers, and welding is a commonly used mechanism to provide permanent connection of surfaces, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the backing material welded to the sealing area of Zingle et al to provide a more permanent sealed connection. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zingle et al(5497942) taken together with Munteanu(4917301) in view of Obermayer et al(4356969).
Zingle et al taken together with Munteanu teaches all of the limitations of 
claim 6 but is silent as to wherein the multilayer structure comprises a separation layer that is placed between the barrier layer and the membrane.  
Obermayer et al teaches in figures 1 and 3 a device for diffusion of volatile substances including reservoir in figure 3 with a gel like volatile fragrance material(34), a membrane sheet material(30), and a paper porous material(38) over the membrane sheet material.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a separation layer placed between a barrier layer and membrane of Zingle taken together with Munteanu to provide a layer to reduce a rate of evaporation of the fragrance from the reservoir(column 9 lines 53-55 of Obermayer et al.  Examiner also notes the limitations “that is removed before a first use” in lines 3-4 is analyzed as an intended use for the barrier layer and not given patentable weight.  
	Zingle et al taken together with Munteanu in view of Obermayer et al further teaches with respect to claim 8 that the separation layer is made from paper or plastic.  

Response to Arguments
Applicant's arguments filed 9-19-2022 have been fully considered but they are not persuasive.
Applicant argues with respect to amended claim 1 that neither cited reference nor the combination of cited references teaches or suggests a device for diffusion of volatile substance having “ a container for containing volatile substances, the container having an aperture defining a sealing area, … a microporous membrane, … and a sealing portion in contact with said sealing area, wherein the material of said sealing portion is in the pores of the microporous membrane in a pattern corresponding to the sealing area to seal the pores”, which together enhance the sealing that is realized.  
Examiner notes column 5 lines 45-47 recites “Additionally, the backing layer 16 provides a layer to facilitate sealing to thermoplastic containers”.  Examiner furthermore notes column 5 lines 62-67 and column 6 lines 1-3, wherein “by heating the membrane in excess of the melting temperature of the backing and applying pressure, a small portion of the outer surface of the backing is melted and forced into the porous matrix of the membrane”.  Therefore examiner respectfully submits Zingle et al clearly teaches a material of the sealing portion is in the pores of the microporous membrane in a pattern corresponding to the sealing area to seal the pores.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
September 21, 2022